Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment on 05/17/2022. Claim 1 has been cancelled; claims 2, 7, 9, 14-16 have been amended. 
Claims 2-18 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s Attorney William Collard (516-365-9802) on 05/23/2022.

Amendment of Claims (regarding the Amendment filed on 05/17/2022): 
Claim 14 – amend line 1 as follows: 
-- the array substrate according to [[claim 1]] claim 9 wherein --

Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 9, 15, 16 is the inclusion of the limitation 
“…the opening area surrounded by each of the plurality of grid parts is partly overlapped with one or two of the plurality of light control pixel units in a direction perpendicular to the array substrate.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 9, 15, 16. Claims 2-8, 10-14, 17-18 are also allowed due to their virtue of dependency.
Liu et al. US 2020/0292894, Iwami US 2018/0018047 and Iwami et al. US 2017/ 0243342 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871